DISMISS and Opinion Filed July 29, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00654-CV

              WILLIAM ADDISON AND ALL OTHER OCCUPANTS OF
           3632 TRAIL WALKER DRIVE, PLANO, TEXAS 75074, Appellants
                                    V.
           FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-01852-2013

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                    Opinion by Justice Lang
       The clerk’s record is past due. On July 2, 2015, Stacey Kemp, Collin County Clerk,

notified this Court by letter that the clerk’s record had not been filed because appellants had not

paid the fee for the record. In a letter dated July 6, 2015, the Court instructed appellants to

provide, within ten days, written verification that payment of the clerk’s fee had been made,

written verification that payment arrangements had been made to pay the clerk’s fee, or written

documentation showing that appellants have been found to be entitled to proceed without

payment of costs. We cautioned appellants that failure to provide the required documentation

within the time specified could result in dismissal of the appeal without further notice. See TEX.

R. APP. P. 37.3(b).
       As of today’s date, appellants have not filed any response to our letter. Accordingly, we

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE

150654F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM ADDISON AND ALL OTHER                         On Appeal from the County Court at Law
OCCUPANTS OF 3632 TRAIL WALKER                        No. 1, Collin County, Texas.
DRIVE, PLANO, TEXAS 75074,                            Trial Court Cause No. 001-01852-2013.
Appellants                                            Opinion delivered by Justice Lang. Justices
                                                      Bridges and Schenck, participating.
No. 05-15-00654-CV         V.

FEDERAL HOME LOAN MORTGAGE
CORPORATION, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee FEDERAL HOME LOAN MORTGAGE
CORPORATION recover its costs of this appeal from appellants WILLIAM ADDISON AND
ALL OTHER OCCUPANTS OF 3632 TRAIL WALKER DRIVE, PLANO, TEXAS 75074.


Judgment entered this 29th day of July, 2015.




                                                –3–